DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to apparatus and methods related to cell detection by combining secondary spreading sequences. The apparatus includes a processor configured to receive a synchronization signal (SS) and identify timing of the SS based on a primary spreading signal (PSS) in the SS, identify tentative secondary spreading signals (SSSs) based on the identified timing, and group the tentative SSSs; a register configured to receive the SS; and a memory configured to store the tentative SSSs for each group of the tentative SSSs; wherein the processor is further configured to cross correlate the tentative SSSs, combine cross correlated outputs with weights by group, determine an SSS as the tentative SSS with a maximum combined cross correlation outputs, and determine a cell identification based on the determined SSS. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6, 8, 10, 11-15, 17, 19 and 20 (renumbering as 1-15 respectively) are allowed.

Regarding claims 1, 11 and 20, the closest prior arts:
Xiao (US 9451569 B1) discloses devices and methods for
a processor configured to (col. 6 line 6-24): 
receive a synchronization signal (SS) (Col.6 line 44-45, abstract);
	identify timing of the SS based on a received PSS in the SS (col.5 line 1-46, Col 10 line 35-Col 11 line 59),
	identify tentative SSSs based on the identified timing of the SS (Col. 3 line 55-58 and Col. 5 line 1-16 & 41-46), and
	group the tentative SSSs based on the identified timing of the SS and a defined timing pattern of the SS (Col.5 line 28-43,col 7 line 1-22);
a register configured to receive the SS (Col. 4 line 37-39 and Col.6 line 44-50); and 
a memory configured to store the tentative SSSs for each group of the tentative SSSs (Col. 6 line 25-31);
wherein the processor is further configured to cross correlate the SS with an SSS code book to locally generate SSS candidates, to generate cross correlated outputs (Col. 5 line 24-43, Col.6 line 25-28), combine the cross correlated outputs with respective weights for each group of the tentative SSSs, determine an SSS as the tentative SSS with a maximum combined cross correlation outputs, and determine a cell identification based on the determined SSS (Col.3 line 5-6 and line 55-60, Col.5 line 6-16, Col.13 line 41-43, Col. 5 line 32-35, Col.16 line 60 and Col.17 line 11).

Wilson et al (US 20180331727 A1, Priority Date: May 10, 2018) discloses devices and methods for 
receive repetitions of a synchronization signal (SS), the SS comprising a plurality of SS blocks, and each SS block comprising at least a primary spreading signal (PSS) and a secondary spreading signal (SSS) (par 0075), 
a register configured to receive the repetitions of the SS (par 0075, 0097-0098, 0102).

Xu et al (US 20130273912 A1) discloses devices and methods for identify timing of the SS based on a strongest received PSS in the SS (see, cell search together with their timing based on strongest signal of PSS from multiple PSSs, par 0029, 0033 and 0051-0052).

Parvazi et al (US9820272B1) discloses devices and methods for group the tentative SSSs based on the identified timing of the SS and a defined timing pattern of the repetitions of the SS (Col.12 line 13-36, Col.17 line 4-39)

LEE et al (WO2017142259A1, Priority Date: Feb 10, 2017) discloses devices and methods for cross correlate the SS with an SSS code book to locally generate information for SSS candidates (p36 line 25-32, p55 par 02-03).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the processor is further configured to cross correlate the SS with an SSS code book to locally generate SSS candidates, cross correlate each tentative SSS with the locally generated SSS candidates to generate cross correlated outputs, combine the cross correlated outputs with respective weights for each group of the tentative SSSs, determine an SSS as the tentative SSS with a maximum combined cross correlation outputs, and determine a cell identification based on the determined SSS” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “cross correlating the SS with an SSS code book to locally generate SSS candidates; cross correlating each tentative SSS with the locally generated SSS candidates to generate cross correlated outputs” as recited in claim 11.

Xiao (US 9451569 B1) discloses devices for
a processor configured to (col. 6 line 6-24): 
receive a synchronization signal (SS) (Col.6 line 44-45, abstract);
identify timing of the SS based on a received PSS in the SS (col.5 line 1-46, Col 10 line 35-Col 11 line 59),
	identify tentative SSSs based on the identified timing of the SS (Col. 3 line 55-58 and Col. 5 line 1-16 & 41-46), and
group n tentative SSSs into each of n groups based on the identified timing of the SS and a defined timing pattern of the SS, where n is an integer (Col.5 line 28-43,col 7 line 1-22);
a register configured to receive the SS (Col. 4 line 37-39 and Col.6 line 44-50); 
n x n SSS correlators, where each of the n SSS correlators is connected to one of the n tentative SSSs in one of the n groups (Col. 6 line 44-50, Col. 16 line 41-55) ;
multipliers, where each of the n multipliers is connected to one of the n SSSs correlators (Col.15 line 45-49, Col.15 line 61-62 and Col. 17 line 1-11); and
n adders, where each of the n adders is connected to n of the n SSSs multipliers associated with one of the n groups, respectively, where an output of each of the n adders is connected to the processor (Col.10 line 11-23, Col.15 line 61-62, Col. 17 line 1-11),
wherein the processor  is further configured to determine an SSS as the tentative SSS with a maximum output of the n adders (col. 6 line 6-24, Col. 5 line 32-35), and determine a cell identification based on the determined SSS (Col.3 line 5-6 and line 55-60, Col.5 line 6-16, Col.13 line 41-43).
Wilson et al (US 20180331727 A1, Priority Date: May 10, 2018) discloses devices for
receive repetitions of a synchronization signal (SS), the SS comprising a plurality of SS blocks, and each SS block comprising at least a primary spreading signal (PSS) and a secondary spreading signal (SSS) (par 0075),

Xu et al (US 20130273912 A1) discloses devices and methods for receive repetitions of a synchronization signal (SS) and identify timing of the SS based on a strongest received PSS in the SS (par 0029, 0033, 0051-0054).

Parvazi et al (US9820272B1) discloses devices and methods for 
group n tentative SSSs into each of n groups based on the identified timing of the SS and a defined timing pattern of the repetitions of the SS, where n is an integer (Col.12 line 13-36, Col.17 line 4-39); 


	Cox et al  (US 20200029302 A1, Priority Date: Mar 22, 2018) discloses devices for locally generated SSS candidate (par 0113-0114).

Lomp (US 6456608 B1) discloses devices for 
n x n multipliers, where each of the n multipliers is connected to one of the n correlators and receives a weight (Col. 36 line 41-44);
adders ,where each of the adders is connected to SSSs multipliers (fig.8a, Col.36 line 27-37, Col. 44-48).

LEE et al (WO2017142259A1, Priority Date: Feb 10, 2017) discloses devices and methods for cross correlate the SS with an SSS code book to locally generate information for SSS candidates (p36 line 25-32, p55 par 02-03).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “n x n SSS correlators, where each of the n SSS correlators is connected to one of the n tentative SSSs in one of the n groups and includes SSS candidates locally generated by cross correlating the SS with an SSS code book” as recited in claim 20.

Claims 1, 11 and 20 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 1-4, 6, 8, 10, 11-15, 17 and 19 are allowed by virtue of their dependency on claims 1 and 11 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473  
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473